DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated 12/12/2019 has been entered.  Claims 1-5 and 7-10 were amended.  Claims 1-10 are pending.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 contains numerous chemical structures that are not printed clearly.  Some of the bonding lines are blurred, omitted, and/or faint.  Some the substituents comprising a heteroatom contain a blurred heteroatom.  Clearly printed structures are suggested for the next claim amendment.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2010-0007639 A (cited by applicant on I.D.S.).
KR ‘639 discloses the following compound #51:

    PNG
    media_image1.png
    250
    402
    media_image1.png
    Greyscale
(see page 10 of KR patent document).
The compound 51 corresponds to instant formula 1 of claim 1 where instant R4 is a substituted aryl group, R3 is hydrogen, L1 and L2 are single bond, formula 2 attaches at the Rb position, and Ar2 is phenyl.
	Regarding claim 8, the compound #51 is within instant formula 1-3.
	The compound #51 anticipates claims 1, 3-6, and 8.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106632185 A (cited by applicant on I.D.S.).
CN ‘185 discloses the following compounds “TM23” (see page 12 of CN patent document, par. [0013]), “TM25” (see page 12 of CN patent document, par. [0014]), and “TM31” (see page 13 of CN patent document, par. [0014]):

    PNG
    media_image2.png
    204
    298
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    189
    308
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    243
    337
    media_image4.png
    Greyscale
.
The compounds correspond to instant Formula 1 where R4 is aryl, L2 is arylene, and Ar2 is dibenzofuran.  TM25 has bonding corresponding to instant Rc of formula 2 of claim 1 and to formula 1-2 of instant claim 7 and TM23 and TM31 have bonding corresponding to instant Ra of formula 2 of claim 1 and to formula 1-1 of instant claim 7.  Compounds disclosed anticipate claims 1 and 3-7.

Claims 1-6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(1)(2)as being anticipated by Yamaki et al. (WO 2017/022730) and under 35 U.S.C. 102(a)(2) over family equivalent document US 2019/0006591 (citations below are directed to the US document). (Note: The references were cited on 12/12/2019 I.D.S.).
Yamaki et al. discloses compounds of formula (1) (see abstract):

    PNG
    media_image5.png
    288
    384
    media_image5.png
    Greyscale
.
More specifically, example compounds of formula (1) may include at least the following:

    PNG
    media_image6.png
    301
    275
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    305
    266
    media_image7.png
    Greyscale
(see page 12)

    PNG
    media_image8.png
    257
    329
    media_image8.png
    Greyscale
(see page 12)

    PNG
    media_image9.png
    226
    299
    media_image9.png
    Greyscale
(see page 13)

    PNG
    media_image10.png
    255
    279
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    190
    281
    media_image11.png
    Greyscale
(see page 17)

    PNG
    media_image12.png
    265
    287
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    200
    282
    media_image13.png
    Greyscale
(see page 17)
The phenanthrene group of formula (1) corresponds to instant Formula 2 group with bonding at the Rb position.   The compounds anticipate compounds of instant claims 1-6 and 8.
	Regarding the device of claim 10, an example device is made with compound H2 in a layer (see par. 189):

    PNG
    media_image14.png
    235
    282
    media_image14.png
    Greyscale

See example description at par. 226-236 where H2 is used in the example 2 device (see Table 1, par. 235).  The device of example 2 anticipates claim 10.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. (US 2015/0155491 A1).
With respect to compounds of claims 1-9, Mujica-Fernaud et al. teach compounds for organic electronic devices (see title) according to formula (1) (see par. 17):

    PNG
    media_image15.png
    405
    345
    media_image15.png
    Greyscale
.
Each X may be CR1 (see par. 18) and L may be single bond (see par. 19) per the instant Chemical Formula 2 group bonded at the instant Rc location.  Ar1 and Ar2 may be selected as aromatic or heteroaromatic ring groups that may be substituted by R4 (see par. 21). Variable R1 is defined at par. 22 and R4 is defined at par. 23.  A particularly preferred Ar1 or Ar2 group includes the following (see par. 55, formula 93):

    PNG
    media_image16.png
    133
    317
    media_image16.png
    Greyscale
.
With respect to instant Ar2 groups, Mujica-Fernaud et al. formula 1 Ar1 or Ar2 group may specifically be selected as at least phenyl, biphenyl, terphenyl, naphthyl, and dimethylfluorenyl (see par. 55 and see also par. 31 and 34 aryl and aromatic groups definitions). Furthermore, with respect to instant 3a and 3b groups, R4 groups may link together to form a ring (see par. 23 and par. 55 fluorene formulas on page 8).
	With respect to claims 2 and 3, the formula 1 Ar1 or Ar2 group such as formula (93) shown above does not require further substitution (see par. 21, par. 55).
	With respect to claims 4 and 5, the formula 1 Ar1 and Ar2 groups may be directly bonded groups per the instant L1 and/or L2 as single bond (see par. 17 and 20-21).
With respect to claim 6, R1 of X as CR1 may be hydrogen (see par. 18, 22).
With respect to claim 7, the formula (1) corresponds to instant formula 1-2 bonding.
With respect to claim 8, the formula (1) is a position isomer of instant formula 1-3. Per MPEP 2144.09, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed positional isomers of Mujica-Fernaud et al. formula (1) compounds, because one would expect the compounds to be similarly useful within a light emitting device structure.
With respect to claim 10, the compounds are used in a layer of a light emitting device (see par. 129-133, 164-172).
While not all compounds within Mujica-Fernaud et al. formula (1) the same as compounds claimed in instant formula (1) are shown as example compounds by Mujica-Fernaud et al., given the definition of compounds of formula (1) taught by Mujica-Fernaud et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed compounds within the disclosure of Mujica-Fernaud et al. with a predictable result and a reasonable expectation of success, because Mujica-Fernaud et al. teaches compounds for a device according to formula (1) are functional for forming an operational device having desired light emission. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2010-0007639 A.
KR 10-2010-0007639 A is relied upon as set forth above for the rejection of claim 1.
KR 10-2010-0007639 A discloses compound #51 for an organic light emitting device:

    PNG
    media_image1.png
    250
    402
    media_image1.png
    Greyscale
(see page 10 of KR patent document).
KR ‘639 teaches the “inventive” compounds are used in a layer of an organic light emitting device (see Table 1 devices on page 26 of KR patent document). See description of devices and examples (see pages 3-5 of translation copy submitted by applicant with I.D.S.).  KR ‘639 does not appear specifically to select example compound 51 for making an example device structure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a device structure having a layer of compound 51 between electrodes of a device as described, because one would expect any one of the example compounds as taught by KR ‘639 to be suitable for forming a device as described in the disclosure of KR ‘639.  One would expect to achieve an operational device using compounds within the disclosure of KR ‘639 with a predictable result and a reasonable expectation of success.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CN 106632185 A.
CN 106632185 A is relied upon as set forth above for the rejection of claim 1.
CN ‘185 discloses the following compounds “TM23” (see page 12 of CN patent document, par. [0013]), “TM25” (see page 12 of CN patent document, par. [0014]), and “TM31” (see page 13 of CN patent document, par. [0014]):

    PNG
    media_image2.png
    204
    298
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    189
    308
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    243
    337
    media_image4.png
    Greyscale
.
CN 106632185 teaches the “inventive” compounds are used in a layer of an organic light emitting device; however, it is not seen where TM23, TM25, or TM31 were selected for the example device structures (see page 32 Table par. [0153] and examples).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a device structure having a layer of compound TM23, TM25, or TM31 in a layered device as described, because one would expect any one of the example compounds as taught by CN 106632185 to be suitable for forming a device as described within the disclosure of CN 106632185.  One would expect to achieve an operational device using compounds within the disclosure of CN 106632185 with a predictable result and a reasonable expectation of success.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaki et al. (WO 2017/022730) and also as being unpatentable over family equivalent document US 2019/0006591 (citations below are directed to the US document). (Note: The references were cited on 12/12/2019 I.D.S.).
Yamaki et al. discloses compounds of formula (1) (see abstract):

    PNG
    media_image5.png
    288
    384
    media_image5.png
    Greyscale
.
In the formula (1), each L1 to L3 is independently a single bond or a substituted or unsubstituted arylene group having 6 to 30 ring carbon atoms (see par. 14).  Each X is oxygen or sulfur atom (see par. 16) per a dibenzofuran or dibenzothiophene group.  R1 to R5 may be a substituent group (see par. 11-12) and a to e may be zero or a number of the substitutions (see par. 13).  Ar may be selected as substituted or unsubstituted aryl group or substituted or unsubstituted heteroaryl (see par. 15) where specific groups include groups of instant Ar2 (see par. 57-61). Per instant claims 1-6 and 8, while not all possible compounds within formula (1) the same as compounds claimed are shown as example compounds by Yamaki et al., given the definition of compounds of formula (1) taught by Yamaki et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed compounds within the disclosure of Yamaki et al. with a predictable result and a reasonable expectation of success, because Yamaki et al. teaches compounds for a device according to formula (1) are functional for forming an operational device having desired light emission. 
	Regarding claim 7, formula (1) compounds are positional isomers of instant claim 7 compounds.  Per MPEP 2144.09, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed position isomers of Yamaki et al. formula (1) compounds, because one would expect the compounds to be similarly functional for use in a light emitting device structure.
	Regarding claim 10, the formula (1) compounds are used in a layer of a device (see par. 17 and Figure).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Takada et al. (US 2017/0133591 A1) teaches monoamine derivatives comprising a phenanthrene group for organic electroluminescent devices (see title and abstract).  The reference is considered relevant to the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786